I agree with the majority's analysis of the difference between taxes and assessments. I further agree that Germantown's charter prohibits the levying of taxes by emergency legislation but not assessments.
However, in my view, we are required to defer to the Germantown City Council's determination that there was a need for the ordinance to go into immediate effect. Jurcisin v.Cuyahoga Cty. Bd. of Elections (1988), 35 Ohio St. 3d 137, 145,519 N.E.2d 347, 355. This case in effect held that ordinarily when an emergency measure "sets forth the reasons for the immediate necessity thereof, the legislative determination of the existence of an emergency is not reviewable by a court."
I would affirm. *Page 509